          Case 2:18-cv-00621-DGC Document 82 Filed 01/15/20 Page 1 of 6



 1   Firm E-Mail for Official Court Documents
     courtdocs@dickinsonwright.com
 2   Scot L. Claus (#014999)
     sclaus@dickinsonwright.com
 3   Vail C. Cloar (#032011)
     vcloar@dickinsonwright.com
 4   Holly M. Zoe (#033333)
     hzoe@dickinsonwright.com
 5   DICKINSON WRIGHT PLLC
     1850 North Central Avenue, Suite 1400
 6   Phoenix, AZ 85004-4568
     Phone: (602) 285-5000
 7   Fax: (844) 670-6009
     Attorneys for City Defendants
 8
 9                               UNITED STATES DISTRICT COURT

10                                       DISTRICT OF ARIZONA

11   The Satanic Temple, Inc. et al.,                    Case No. CV 18-00621-PHX-DGC

12                         Plaintiffs,
     v.
13                                                       NOTICE TO COURT REPORTER

14   City of Scottsdale,

15                         Defendant.

16

17          Pursuant to the Final Pretrial Order dated January 13, 2020, Defendant, City of
18   Scottsdale, submits the following information for the Court Reporter:
19   A.     Proper names, including those of witnesses
20          1.     Adversarial Truth, LLC
21          2.     The Satanic Temple
22          3.     United Federation of Churches, LLC
23          4.     Brian Biesemeyer
24          5.     Stu de Haan
25          6.     Azra Hussain
26          7.     Dr. Sandy Kramer

                                                   -1-
     PHOENIX 53387-11 613228v2
          Case 2:18-cv-00621-DGC Document 82 Filed 01/15/20 Page 2 of 6



 1          8.     Suzanne Klapp

 2          9.     Kelli Kuester

 3          10.    Jim Lane

 4          11.    Ellen Laybourne

 5          12.    Kathy Littlefield

 6          13.    Doug Misicko aka Lucien Greaves

 7          14.    Michelle Shortt

 8          15.    Rachel Smetana

 9          16.    Cevin Soling aka Malcom Jarry

10          17.    Alyssa Tufts

11          18.    Jeremy Zarzycki

12   B.     Acronyms

13          1.     ISBA = Islamic Speakers Bureau of Arizona

14          2.     TST, Inc. = The Satanic Temple, Inc.

15          3.     UFC = United Federation of Churches, LLC

16   C.     Geographic locations

17          None

18   D.     Technical terms, names or jargon

19          1.     admonitions

20          2.     agnostic

21          3.     agnosticism

22          4.     canonical text

23          5.     corporeal realm

24          6.     deity

25          7.     Fundamental Tenets

26          8.     Jezebel

                                                 -2-
     PHOENIX 53387-11 613228v2
          Case 2:18-cv-00621-DGC Document 82 Filed 01/15/20 Page 3 of 6



 1          9.     LeVeyan Satanism

 2          10.    Luciferian

 3          11.    Mockumentary

 4          12.    pluralism

 5          13.    propagation

 6          14.    proselytize

 7          15.    proselyte

 8          16.    Satanism

 9          17.    Satanist

10          18.    soci-political counter method

11   E.     Case names and citations

12          1.     Alvarado v. City of San Jose, 94 F.3d 1223 (9th Cir.1996).

13          2.     Am. Legion v. Am. Humanist Ass’n, 139 S. Ct. 2067 (2019).

14          3.     Augustine v. United States, 704 F.2d 1074 (9th Cir. 1983).

15          4.     Barker v. Conroy, 921 F.3d 1118 (D.C. Cir. 2019).

16          5.     Barren v. Harrington, 152 F.3d 1193 (9th Cir. 1998).

17          6.     Chandler v. State Farm Mut. Auto. Ins. Co., 598 F.3d 1115 (9th Cir. 2010).

18          7.     Chew v. Gates, 27 F.3d 1432 (9th Cir. 1994).

19          8.     Church of Lukumi Babalu Aye v. City of Hialeah, 508 U.S. 520, 113 S. Ct. 2217

20                 (1993).

21          9.     City of St. Louis v. Praprotnik, 485 U.S. 112 (1988).

22          10.    Connick v. Thompson, 563 U.S. 51 (2011).

23          11.    Everson v. Bd. of Educ., 330 U.S. 1, 15-16, 67 S. Ct. 504 (1947).

24          12.    Fields v. Speaker of Pennsylvania House of Representatives, 936 F.3d 142 (3d

25                 Cir. 2019).

26

                                                   -3-
     PHOENIX 53387-11 613228v2
         Case 2:18-cv-00621-DGC Document 82 Filed 01/15/20 Page 4 of 6



 1          13.    Freedom From Religion Found., Inc. v. Cty. of Lehigh, 933 F.3d 275 (3rd Cir.

 2                 2019).

 3          14.    Graham County Elec. Co-op., Inc. v. Town of Safford, 95 Ariz. 174, 388 P.2d

 4                 169 (1963).

 5          15.    Hunt v. Wash. State Apple Advert. Comm’n, 432 U.S. 333 (1977).

 6          16.    Hunter v. Underwood, 471 U.S. 222 (1985).

 7          17.    Johnson v. Poway Unified Sch. Dist., 658 F.3d 954 (9th Cir. 2011).

 8          18.    Jones v. Hamilton County, 891 F.Supp.2d 870 (E.D. Tenn. 2012).

 9          19.    Lujan v. Defs. of Wildlife, 504 U.S. 555 (1992).

10          20.    M.S. v. Brown, 902 F.3d 1076 (9th Cir. 2018).

11          21.    Marsh v. Chambers, 463 U.S. 783 (1983).

12          22.    Matal v. Tam, 137 S. Ct. 1744 (2017).

13          23.    Monell v. Dep’t of Soc. Services of City of New York, 436 U.S. 658 (1978).

14          24.    Montesa v. Schwartz, 836 F.3d 176 (2d Cir. 2015).

15          25.    New Doe Child #1 v. United States, 901 F.3d 1015 (8th Cir. 2018).

16          26.    Peloza v. Capistrano Unified Sch. Dist., 37 F.3d 517 (9th Cir. 1994).

17          27.    PLANS, Inc. v. Sacramento City Unified Sch. Dist., 752 F. Supp. 2d 1136 (E.D.

18                 Cal. 2010), aff'd, 476 Fed. Appx. 684 (9th Cir. 2012).

19          28.    Rosenberg v. Rector and Visitors of Univ. of Virginia, 515 U.S. 819 (1995).

20          29.    Rubin v. City of Lancaster, 710 F.3d 1087 (9th Cir. 2013).

21          30.    S. Cal. Darts Ass’n v. Zaffina, 762 F.3d 921 (9th Cir. 2014).

22          31.    Simpson v. Chesterfield County Bd. of Sup’rs, 404 F.3d 276 (4th Cir. 2005).

23          32.    Snyder v. Murray City Corp., 159 F.3d 1227 (10th Cir. 1998).

24          33.    Town of Greece, N.Y. v. Galloway, 572 U.S. 565 (2014).

25          34.    Turk v. Richard, 47 So.2d 543 (Fla. 1950).

26          35.    United States v. O’Brien, 391 U.S. 367 (1968).

                                                  -4-
     PHOENIX 53387-11 613228v2
          Case 2:18-cv-00621-DGC Document 82 Filed 01/15/20 Page 5 of 6



 1          36.    United States v. Ward, 989 F.2d 1015 (9th Cir. 1992).

 2          37.    Valley Forge Christian Coll. v. Americans United for Separation of Church and

 3                 State, Inc., 454 U.S. 464 (1982).

 4          38.    Village of Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252 (1977).

 5          39.    Wallace v. Jaffree, 472 U.S. 38, 105 S. Ct. 2479 (1985).

 6          40.    Williamson v. Brevard Cty., 276 F. Supp. 3d 1260 (M.D. Fla. 2017).

 7          41.    Zorach v. Clauson, 343 U.S. 306 (1952).

 8   F.     Pronunciation of unusual or difficult words or names

 9          1.     Cevin (pronounced “Kevin”) Soling

10          2.     Kelli Keuster (“Kooster”)

11          3.     Brian Biesemeyer (“Beesmeyer”)

12
            RESPECTFULLY SUBMITTED this 15th day of January, 2020.
13
                                               DICKINSON WRIGHT PLLC
14
                                               By: /s/ Scot L. Claus
15                                                Scot L. Claus
                                                  Vail C. Cloar
16
                                                  Holly M. Zoe
17                                                1850 North Central Avenue, Suite 1400
                                                  Phoenix, Arizona 85004-4568
18                                                Attorneys for City of Scottsdale
19
20
21
22
23
24
25
26

                                                  -5-
     PHOENIX 53387-11 613228v2
         Case 2:18-cv-00621-DGC Document 82 Filed 01/15/20 Page 6 of 6



 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on January 15, 2020, I electronically transmitted the attached
     document to the Clerk of the Court using the CM/ECF system, and which will be sent
 3   electronically to all registered participants as identified on the Notice of Electronic Filing, and
     paper copies will be sent to those indicated as non-registered participants.
 4
 5
                                                By: /s/ Sheila Rath
 6
 7

 8
 9
10

11
12
13

14
15
16

17
18
19
20
21
22
23
24
25
26

                                                    -6-
     PHOENIX 53387-11 613228v2
